Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “one or more processors configured to enforce quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices and allocate the QoS to each subnetwork identifier of multiple subnetwork identifiers based on the multiple applications; wherein the access point is configured to use the multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices.”
 	Independent claim 8 requires “enforcing quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices using one or more processors of the access point; allocating the QoS to each subnetwork identifier of multiple subnetwork identifiers based on the multiple applications; and using, by the access point, the multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices.”
 	Independent claim 12 requires “assigning multiple subnetwork identifiers to the wireless network associated with one or more groups of wireless devices during the commissioning, wherein the multiple subnetwork identifiers are selected based on at least one of: application needs within the industrial process control and automation system; types of devices used in the 
 	The prior art of record (in particular, Short et al (US 2015/0096008) (hereinafter Short) does not disclose, with respect to claim 1, “one or more processors configured to enforce quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices and allocate the QoS to each subnetwork identifier of multiple subnetwork identifiers based on the multiple applications; wherein the access point is configured to use the multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices.” as claimed.  Rather, Short discloses the network devices routes packets to an inspection engine or assigns a lower or higher QoS for packets tagged with a specific application identifier.  Moreover, Short discloses that FIG. 2 is a flow diagram illustrating the first embodiment of the invention, which comprises a method 200 for providing authoritative application-based routing. In  this  first embodiment, software on    an   end  user device may authoritatively identify what applications are running and associate the application, via an application identifier, with packets transmitted to the network 100. Thus, this method 200 provides authoritative information to all devices in network 100 that can be utilized for routing and priority decisions (see Short p. [0015]).  The same reasoning applies to claims 8, 12.  Accordingly, claims 1-20 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477